Case 4:19-cv-00892-HSG Document 312-1 Filed 06/22/21 Page 1 of 12




         Exhibit A
                Case 4:19-cv-00892-HSG Document 312-1 Filed 06/22/21 Page 2 of 12




                            June 18, 2021

                            Honorable Scott S. Harris
                            Clerk
                            Supreme Court of the United States
                            Washington, DC. 20543

                            Re:   Joseph R. Biden, Jr., et al. v. Sierra Club, et al., No. 20-
                                  138 — Respondents’ Letter Brief in Opposition to Motion
                                  To Vacate and Remand

                            Dear Mr. Harris:

                                  Respondents respectfully submit this letter to the Court,
                            responding to and opposing Petitioner’s Motion To Vacate and
                            Remand.
National Office
125 Broad Street                   The government’s June 11 announcement that it will not
18th Floor
                            continue border wall construction—coming only after it already
New York, NY 10004
aclu.org                    completed construction of the wall sections contested in this
                            case—does not justify vacatur of the decision below. This Court
Deborah N. Archer
                            has never granted vacatur in such circumstances. The
President
                            announcement neither undermines a premise upon which the
Anthony D. Romero           decision below rests, nor alters a question the Court granted
Executive Director
                            certiorari to resolve—the only bases this Court has recognized as
                            warranting vacatur for changed circumstances.

                                   Because the government concedes that its appeal does not
                            merit plenary review and has repudiated the claims it made in
                            support of its petition, the proper remedy is simple dismissal of
                            the writ. But a grant of vacatur under these circumstances
                            would be unprecedented and inequitable, and would effectively
                            allow the government, the losing party below, to reverse its loss
                            on the merits without pursuing appeal. Where a losing party
                            moots its own appeal by its own actions, it is generally
                            inequitable to grant vacatur. U.S. Bancorp Mortg. Co. v. Bonner
                            Mall P’ship, 513 U.S. 18, 27 (1994). Here, the government seeks
                            an even more inequitable result—vacatur of the decision against
                            it without either winning on the merits or rendering the dispute
                            moot. The Court should not allow the government to effectively
                            win its appeal without pursuing it.




                                                            1
Case 4:19-cv-00892-HSG Document 312-1 Filed 06/22/21 Page 3 of 12




                                      STATEMENT

                   This case concerns the government’s diversion of $2.5
            billion in funds appropriated for military purposes in Fiscal
            Year 2019 to construct border wall projects that Congress
            expressly refused to fund—at locations identified as “El Paso
            Sector 1, Yuma Sector 1, El Centro Sector, and Tucson Sectors 1-
            3.” Mot. 5 (quoting Appendix for Petitioners at 187a–188a,
            Donald J. Trump, President of the United States, et al. v. Sierra
            Club, et al., 141 S. Ct. 618 (No. 20-138) (2020)) (“Pet. App.”). The
            district court concluded that the government’s actions were
            unlawful because these wall construction projects were
            specifically “denied by Congress” and not an “unforeseen” need,
            and thus failed to meet the express statutory requirements of
            the authority the government had invoked to justify its
            spending—Section 8005 of the 2019 Department of Defense
            (“DoD”) Appropriations Act. Pet. App. 350a–357a. The district
            court also noted that the government’s position raised serious
            constitutional concerns under the Appropriations Clause and the
            separation of powers. Id. at 357a–365a. On June 28, 2019, the
            district court issued a permanent injunction barring
            construction of the wall sections at issue here. Id. at 187a–188a.
            It also issued a declaration that the government’s planned
            construction was unlawful. Id. at 187a.

                    On July 12, 2019, the government filed a stay application
            with this Court, seeking to spend the diverted funds and
            construct the challenged wall sections while it sought review. In
            support of its application, the government represented that
            completion of these construction projects would not frustrate
            Respondents’ ability to achieve relief. The government expressly
            represented that retrospective relief, in the form of taking down
            the wall, would be available, so that even if construction ended,
            the case would not be moot. See Application of Petitioner for
            Stay at 39, Donald J. Trump, President of the United States et
            al. v. Sierra Club, et al., 140 S. Ct. 2620 (No. 19A60) (2020)
            (“19A60 Gov’t Stay App.”) (asserting that “respondents’ interests
            can be largely protected if they ultimately prevail—for example,
            by the removal of any barriers found to be unlawful”); Reply
            Brief of Petitioner at 14–15, Donald J. Trump, President of the
            United States, et al. v. Sierra Club, et al., 140 S. Ct. 2620 (No.
            19A60) (2020) (“19A60 Gov’t Reply Br.”) (asserting that
            “respondents’ asserted injuries to recreational and aesthetic
            interests in the areas where construction will occur could be
            remedied at a later date, if respondents ultimately prevail”). The
                                             2
Case 4:19-cv-00892-HSG Document 312-1 Filed 06/22/21 Page 4 of 12




            Court granted the stay on July 26, 2019. 140 S. Ct. at 1. With
            the stay in place, the government then spent the disputed funds,
            and built the disputed projects. See Border Wall System, U.S.
            Customs and Border Protection (Jan. 25, 2021),
            https://www.cbp.gov/border-security/along-us-borders/border-
            wall-system.

                   On June 26, 2020, the court of appeals affirmed the
            district court’s permanent injunction. Writing for the court,
            Chief Judge Thomas found that Congress declined to
            appropriate funds for the challenged border wall construction,
            and that Section 8005 was inapplicable, and held that because
            “the Executive Branch lacked independent constitutional
            authority to authorize the transfer of funds,” the diversion of
            $2.5 billion in funds was unlawful. Pet. App. 18a.

                  On July 21, 2020, Respondents filed a motion to lift this
            Court’s stay, advising the Court that the government would soon
            complete the disputed projects unless the stay were lifted.
            Respondents’ Motion to Lift Stay at 18, Donald J. Trump,
            President of the United States, et al. v. Sierra Club, et al., 140 S.
            Ct. 2620 (No. 19A60) (2020) (“19A60 Mot. to Lift Stay”).
            Respondents informed the Court that the government had
            “already completed several of the projects enjoined as unlawful
            by the District Court—El Centro 1 and Yuma 1 & 2,” and that
            Customs and Border Protection officials had stated that the
            remaining projects would be completed by the end of 2020. Id.

                   The government opposed Respondents’ motion, and on
            July 31, 2020, this Court denied the motion to lift the stay. See
            140 S. Ct. 2620. The government petitioned for certiorari on
            August 7, 2020. The Court granted the government’s petition,
            141 S. Ct. 618, and set the case for argument on February 22,
            2021.

                   On January 20, 2021, long after the government had
            already spent the transferred funds at issue here, President
            Biden issued a Proclamation declaring that “[i]t shall be the
            policy of [his] Administration that no more American taxpayer
            dollars be diverted to construct a border wall.” 86 Fed. Reg.
            7225. In subsequent months, long after the government built the
            wall projects at issue here, DoD undertook several steps to cease
            additional construction of other wall projects not at issue in this
            case, Mot. 8–11, culminating in its June 11, 2021 announcement


                                             3
Case 4:19-cv-00892-HSG Document 312-1 Filed 06/22/21 Page 5 of 12




            that “[n]o new barrier construction work will occur on the DoD
            projects,” id. at 11.

                   In the June 11, 2021 announcement of the cessation of
            border wall construction using DoD funds, the government noted
            that the construction projects had “diverted critical resources
            away from military training facilities and schools, and caused
            serious risks to life, safety, and the environment.” Department of
            Defense and Department of Homeland Security Plans for Border
            Wall Funds (June 11, 2021),
            https://www.whitehouse.gov/omb/briefing-room/2021/06/11/fact-
            sheet-department-of-defense-and-department-of-homeland-
            security-plans-for-border-wall-funds/ (“Fact Sheet”). The
            government further observed that “[b]uilding a massive wall
            that spans the entire southern border and costs American
            taxpayers billions of dollars is not a serious policy solution or
            responsible use of Federal funds.” Id. Finally, the government
            noted, as official government reports confirm, that “[m]ost
            contraband is likely to come through legal ports of entry.” Id.;
            see also Pet. App. 38a–39a & n.16 (observing that “the
            Department of Justice’s own data” contradicted claims that a
            border wall would further drug interdiction goals).

                   Later on June 11, 2021, the government moved for
            vacatur of the Ninth Circuit’s opinion and remand. It asserted
            that the court of appeals’ decision no longer “warrant[s] this
            Court’s plenary review at this time in light of the greatly
            changed circumstances,” Mot. 11, and requested that the lower
            court decision be vacated without any finding of error or
            mootness.

                                      ARGUMENT

                    Respondents agree with the government that its appeal
            does not merit plenary review at this time. The government no
            longer maintains that “transfer of military funds to assist in the
            construction of fences on the southern border to stanch the flow
            of illegal drugs” is of national importance, or that the lower
            court decision “interfere[s] with Executive Branch conduct that
            is of importance to national security.” Petition at 17, Donald J.
            Trump, President of the United States, et al. v. Sierra Club, et
            al., 141 S. Ct. 618 (No. 20-138) (2020) (“Pet.”) (quotation and
            alteration marks omitted). Instead, the government now
            concedes that wall construction using diverted military funds is
            “not a serious policy solution or responsible use of Federal

                                            4
Case 4:19-cv-00892-HSG Document 312-1 Filed 06/22/21 Page 6 of 12




            funds,” deprives the military of “critical resources,” and does not
            effectively further the interdiction of contraband. Fact Sheet.
            The lower court decision never created any circuit split. See
            Opposition Brief of Respondents at 16–17, Donald J. Trump,
            President of the United States, et al. v. Sierra Club, et al., 141 S.
            Ct. 618 (No. 20-138) (2020) (“Respondents Br. in Opp.”). There is
            thus no cause for the Court to review the lower court decision.
            The Court should therefore dismiss the writ.

                   That the government has now repudiated the challenged
            project and effectively concedes the lower court decision is not
            cert-worthy, however, does not entitle it to vacatur. An
            announcement that the government will not continue wall
            construction—long after it already completed construction of the
            wall sections at issue in this case after obtaining a stay to
            permit it to do so—does not constitute a changed circumstance
            warranting vacatur, as it does not establish a reasonable
            probability that the lower court would have decided the case
            differently had it been aware of recent developments. Nor does
            the government’s announcement alter the purely legal questions
            of statutory construction and availability of cause of action the
            Court granted certiorari to resolve. It simply makes those
            questions no longer necessary to decide.

                   Moreover, given that the government previously secured a
            stay based on its representation that completion of construction
            would not impede review, it would be inequitable to now grant
            the government’s motion to vacate. A decision granting vacatur
            under these circumstances would effectively grant the
            government, the losing party, a victory without pursuing its
            appeal on the merits. While vacatur is appropriate where
            circumstances beyond the government’s control deprive it of the
            ability to pursue an appeal, here it is the government’s own
            actions that have led it to seek to have the case returned to the
            lower courts. The government’s unilateral change in position
            does warrant returning the case to the courts below—but the
            proper way to do that is to dismiss its petition, not to grant the
            government relief without even adjudicating the merits.

                  This Court has instructed that vacatur of a non-moot case
            may be appropriate “[w]here intervening developments, or
            recent developments that we have reason to believe the court
            below did not fully consider, reveal a reasonable probability that
            the decision below rests upon a premise that the lower court
            would reject if given the opportunity for further consideration,

                                             5
Case 4:19-cv-00892-HSG Document 312-1 Filed 06/22/21 Page 7 of 12




            and where it appears that such a redetermination may
            determine the ultimate outcome of the litigation.” Lawrence v.
            Chater, 516 U.S. 163, 167 (1996) (per curiam). The threshold
            requirement is a “reasonable probability” that a changed
            circumstance undermines a premise on which the decision below
            rests, so that the lower court should be given an opportunity to
            reconsider the challenged holding. That standard is manifestly
            not met here.

                   To begin, the government’s June 11, 2021 announcement
            cannot constitute an “intervening development” with respect to
            the wall sections at issue here, because it affects neither their
            funding nor construction. Although the government attempts to
            muddy the record, the “changed circumstances” it conjures
            chiefly involve other construction projects and other sources of
            funding, including diversions of military construction funds and
            Section 284 construction projects using Fiscal Year 2020 funds.
            Mot. 7–11. The wall projects at issue here, by contrast, are
            largely or completely unaffected by the government’s
            announcement for the simple reason that the money was long
            ago spent and construction has long been completed. See Border
            Wall System, U.S. Customs and Border Protection,
            https://www.cbp.gov/border-security/along-us-borders/border-
            wall-system. Statements of intent about future funding streams
            have no impact on funds already spent.

                   And even if the June 11 announcement were an
            “intervening event,” it would not “reveal a reasonable
            probability” that the court of appeals would now reject some
            premise it relied upon in deciding the government’s appeal.
            Nothing in the court of appeals’ analysis of the Trump
            administration’s past diversion of funds turned on facts changed
            by the Biden administration’s change of heart with respect to
            other funds. The lower court’s conclusion that the government
            lacked authority to spend $2.5 billion in Fiscal Year 2019 funds
            to construct specific wall sections does not even arguably turn on
            whether the government would ultimately complete each
            challenged project, or only nearly complete them before
            announcing that it would abandon course. The government’s
            recent announcement thus does not plausibly undermine the
            lower court decisions challenged here.

                  The cases the government relies on, Mot. 15–16, illustrate
            that vacatur is appropriate on grounds that are lacking here: a
            material change that reasonably calls into question a basis for a

                                            6
Case 4:19-cv-00892-HSG Document 312-1 Filed 06/22/21 Page 8 of 12




            lower court decision. In N.L.R.B. v. Federal Motor Truck Co.,
            325 U.S. 838 (1945) (per curiam), N.L.R.B. v. Jones & Laughlin
            Steel Corp., 325 U.S. 838 (1945) (per curiam), and N.L.R.B. v.
            E.C. Atkins & Co., 331 U.S. 398, 401 (1947) (per curiam), the
            courts of appeals had considered a National Labor Review Board
            order authorizing the unionization of militarized employees
            during wartime. In deciding the cases, the courts of appeals
            were unaware that the employees at issue had recently been
            demilitarized. Lacking that essential context, the Sixth Circuit
            in the Federal Motor Truck and Jones & Laughlin Steel cases
            had rejected the NLRB’s unionization order, ruling that “the
            Board’s fatal error” was disregarding the militarized guards’
            “paramount duty as militarized police of the United States
            Government.” N.L.R.B. v. Jones & Laughlin Steel Corp., 331
            U.S. 416, 420 (1947) (describing vacated Sixth Circuit holding).
            The Seventh Circuit had reached a similar conclusion, holding
            that militarized guards could not join a union because “[n]othing
            should be permitted which will interfere in any degree or to any
            extent with the obligation which these guards have with the
            military.” N.L.R.B. v. E.C. Atkins & Co., 147 F.2d 730, 742 (7th
            Cir. 1945), vacated, 325 U.S. 838 (1945). In its petitions for
            certiorari, the NLRB informed the Court that the lower court
            decisions did not account for the fact that the employees had
            been demilitarized. 1 In all the NLRB cases, the lower court was
            unaware of a material fact that might have affected their
            decisions. The Court accordingly granted the petitions, vacated
            the decisions below, and remanded to permit the lower courts to
            consider in the first instance any effect of demilitarization on the
            enforceability of the NLRB’s orders. See Federal Motor Truck
            Co., 325 U.S. at 839; accord Jones & Laughlin Steel Corp., 325


                  1  The government incorrectly states that “after the NLRB
            filed a petition for a writ of certiorari, the guards were
            demilitarized by the War Department.” Mot. 15. In the Sixth
            Circuit case, the guards were demilitarized in May 1944, before
            both the court of appeals decision and the petition for certiorari.
            See 331 U.S. at 420 (noting that the NLRB’s certiorari petition
            “pointed out that the . . . employees had been demilitarized” on
            May 29, 1944). The NLRB pointed out the material development
            in the E.C. Atkins case in its petition as well. See N.L.R.B. v.
            E.C. Atkins & Co., 331 U.S. 398, 401 (1947) (recounting that in
            the NLRB’s 1945 “petition in this Court for a writ of certiorari,
            the Board noted that the guard forces at respondent’s plants had
            been demilitarized early in 1944”).
                                             7
Case 4:19-cv-00892-HSG Document 312-1 Filed 06/22/21 Page 9 of 12




            U.S. at 838; NLRB v. E.C. Atkins & Co., 325 U.S. 838 (1945) (per
            curiam).

                   The government’s claim that “[t]he changed
            circumstances here are no less significant than were the
            demilitarization decisions in the NLRB cases,” Mot. 16., is
            baseless. In the NLRB cases, the lower court decisions explicitly
            rested on the “paramount” importance of the employees’ military
            duties. Jones & Laughlin Steel Corp., 331 U.S. at 420. The fact
            that the employees no longer owed any duty to the military thus
            presented an “intervening development[]” that revealed “a
            reasonable probability that the decision below rest[ed] upon a
            premise that the lower court would reject if given the
            opportunity for further consideration.” Lawrence, 516 U.S. at
            167. Not so here. When the court of appeals issued its decision in
            July 2020, the Court’s stay had been in effect for nearly a full
            year and the wall project was nearing completion. And the court
            of appeals’ legal analysis did not rest on the status of spending
            or construction. Thus, there is no factual circumstance that the
            lower court was unaware of that might have reasonably affected
            the decision. No part of the court’s analysis turned on whether
            the government would fully complete the wall sections at issue
            as scheduled, or abandon them just shy of completion.

                   The only other precedent the government identifies,
            Kiyemba v. Obama, 559 U.S. 131 (2010) (per curiam), is equally
            inapplicable because there the question presented was no longer
            live, and the changed circumstances altered an essential
            premise of the decision below. The Court granted certiorari to
            resolve “whether a federal court exercising habeas jurisdiction
            has the power to order the release of prisoners held at
            Guantanamo Bay” where “release into the continental United
            States is the only possible effective remedy.” Id. (emphasis
            added). As Justice Breyer noted, the question presented turned
            on the absence of alternative remedies: The “Court initially
            granted certiorari to resolve the important question whether a
            district court may order the release of an unlawfully held
            prisoner into the United States where no other remedy is
            available.” Kiyemba v. Obama, 563 U.S. 954 (2011) (Breyer, J.,
            Statement respecting denial of the petition for writ of certiorari).
            That question was overtaken by events: “The Court
            subsequently learned that each of the remaining petitioners had
            received and rejected at least two offers of resettlement,”
            demonstrating the availability of alternative remedies. Id. Thus,
            although the Kiyemba litigation was not yet moot, the question
                                             8
Case 4:19-cv-00892-HSG Document 312-1 Filed 06/22/21 Page 10 of 12




            the Court granted certiorari to resolve effectively was. And the
            premise of the lower court decision—the absence of any
            alternatives—had been altered in a way that gave rise to a
            reasonable probability that the lower court would decide the
            case on different terms. That is not the case here, as the pure
            questions of statutory construction and cause of action presented
            in this case are not altered by the Biden administration’s
            announcement.

                   Vacatur would also do nothing to “further[] fairness.”
            Lawrence, 516 U.S. at 175. To the contrary, vacatur in these
            circumstances would set a dangerous precedent. In seeking a
            stay, the government assured the Court that completion of wall
            construction would not bar judicial review or relief. See 19A60
            Gov’t Stay App. 39 (asserting that “respondents’ interests can be
            largely protected if they ultimately prevail -- for example, by the
            removal of any barriers found to be unlawful”); 19A60 Gov’t
            Reply Br. 14–15 (asserting that “respondents’ asserted injuries
            to recreational and aesthetic interests in the areas where
            construction will occur could be remedied at a later date, if
            respondents ultimately prevail”). Yet the government now
            announces that because construction is complete, review is
            unwarranted—and that it should prevail, through vacatur,
            without adjudication on the merits of its petition. Awarding the
            government vacatur on this record, where its own actions have
            led to the absence of any need for this Court’s review, would be
            fundamentally unfair.

                    The government does not even suggest that the narrow
            decision below will impede its ability to lawfully transfer funds
            or engage in any other anticipated action. And to the extent that
            the government believes that it would be appropriate and
            equitable to modify the injunction based on its June 11, 2021
            announcement, Mot. 13–14, there is—as it concedes—no
            obstacle to seeking such relief from the district court in the first
            instance, Mot. 13 (observing that “federal courts generally have
            both the authority, and the responsibility, to modify equitable
            relief in light of changed circumstances”) (quotation omitted)).

                   The government’s final argument—that denial of vacatur
            would “forc[e] the Executive Branch to continue border-barrier
            construction projects that it has formally determined are not in
            the public interest simply to avoid the future legal consequences
            of the decision entered by the court of appeals,” Mot. 19—is a
            non sequitur. The projects at issue here have been built and the

                                             9
Case 4:19-cv-00892-HSG Document 312-1 Filed 06/22/21 Page 11 of 12




            funds have been spent; the government could no more continue
            these border-barrier construction projects than it could eat the
            same piece of cake twice. And again, to the extent it seeks relief
            from the injunction, it can seek that on remand.

                    As the government agrees, this case is not moot. See Mot.
            13. Thus, while the government is free to dismiss its appeal,
            dismissal does not entitle it to vacatur—effectively a victory
            without adjudication of its petition. “Congress has prescribed a
            primary route, by appeal as of right and certiorari, through which
            parties may seek relief from the legal consequences of judicial
            judgments.” U.S. Bancorp Mortg. Co. v. Bonner Mall P’ship, 513
            U.S. 18, 27 (1994). “To allow a party who steps off the statutory
            path to employ the secondary remedy of vacatur as a refined form
            of collateral attack on the judgment would—quite apart from any
            considerations of fairness to the parties—disturb the orderly
            operation of the federal judicial system.” Id. Nothing prevents the
            government from litigating in this Court its objections to the court
            of appeals decision, save for its assessment that its appeal is no
            longer worthy of the Court’s plenary review, Mot. 11. Under these
            circumstances, dismissal of the appeal is warranted; vacatur is
            not. 2




                  2  The government has not sought a Munsingwear
            vacatur—nor could it, as the case remains justiciable. See
            United States v. Munsingwear, Inc. 340 U.S. 36, 39–41 (1950).
            But even if the government’s determination not to construct
            additional wall sections were somehow capable of rendering this
            controversy moot, “the Munsingwear procedure is inapplicable to
            this case” because it is the government that has “declined to
            pursue its appeal.” Karcher v. May, 484 U.S. 72, 83, (1987)
            (denying vacatur following newly-elected legislators’ decision not
            to continue previous officeholders’ appeal). It is the
            government’s burden “as the party seeking relief from the status
            quo of the appellate judgment,” to demonstrate “equitable
            entitlement to the extraordinary remedy of vacatur.” Bancorp,
            513 U.S. at 26. Its “voluntary forfeiture of review constitutes a
            failure of equity that makes the burden decisive.” Id.
                                            10
Case 4:19-cv-00892-HSG Document 312-1 Filed 06/22/21 Page 12 of 12




                                          Respectfully submitted,

                                          /s/ Dror Ladin
                                          Dror Ladin
                                          Counsel for Respondents


            Cc: Elizabeth B. Prelogar, Acting Solicitor General, and all
            counsel of record




                                        11
